DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment December 29, 2021.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2013/0149628) in view of Fletcher et al. (US 5,798,186), Igarashi et al. (US 2006/0093880) and Miyata et al. (US 2006/0141309)
Ogawa teaches a fuel cell system for supplying anode gas and cathode gas to a fuel cell and causing the fuel cell to generate power according to a load, comprising an anode gas circulation piping 63, a DC/DC converter 82, a water content estimator 21, a controller 20, a dry operation unit 93 and a hydrogen circulating pump 64.  It is noted that the claims drawn to a fuel cell system recite components configured to perform specified functions.  To this end, Ogawa’s fuel cell system components are configured to perform the claimed functions as follows: the anode gas circulation piping is a component configured to circulate, through the fuel cell, discharged gas of either the anode gas or the cathode gas discharged from the fuel cell to an inlet 51 of the fuel cell. (Ogawa in 0118)  The DC/DC converter and DC/AC inverter is a power  jet pump that recirculates hydrogen and configured to suck and circulate the discharged gas back to the fuel cell. (0118).  The controller 20 is an operation execution unit configured to execute a warm-up operation without stopping the fuel cell system in the case of receiving a stop command of the fuel cell system when the freezing of the component is predicted. (0040-0041, 0104-0105)  
Ogawa teaches the water content estimator as determining whether the fuel cell starts operation at a temperature below freezing point (0236) but Ogawa does not explicitly teach the water content estimator as a freezing prediction unit.  However, Fletcher in the same field of endeavor teaches that at temperatures below freezing, components of a fuel cell configured to circulate discharged gas are occluded with water or ice. (Fletcher in col. 8 lines 36-45)  As Ogawa uses temperature meters 76a and 76b to measure the temperature of the fuel cell specifically at temperatures below freezing (Ogawa in 0236), the skilled artisan would find obvious that measuring a below freezing temperature for the fuel cell is indicative of a freezing condition, which teaches or at least suggests a freezing prediction unit.
Ogawa does not explicitly teach its operation execution unit as configured to execute a warm-up operation wherein when the freezing of the component is predicted and a stop command of the fuel cell system has been received, the operation execution unit is configured to execute the warm-up operation before stopping the fuel cell system in response to the stop command.  However, Igarashi in the same field of endeavor teaches executing a warm-up 
Ogawa’s power generation control unit is configured to control a power generation state of the fuel cell based on the load. (Ogawa in 0127-0129)  Ogawa does not explicitly teach the power generation control unit being configured to calculate a flow rate of the cathode gas as a power generation request flow rate on the basis of the load.  However, Igarashi teaches controlling the rotational speed of a compressor to control the amount of air or oxidant gas, which is the cathode gas (0090, 0102), which teaches or at least suggests calculating a flow rate of the cathode gas.  The skilled artisan would find obvious to modify Ogawa’s power generation control unit to calculate a flow rate of the cathode gas.  The motivation for such a modification is to control the amount of air (oxidant gas) supplied to the fuel cell (0090) and to allow for control of the warm-up operation, i.e. idle-stop prohibition. (0103, 0073)  
Ogawa does not explicitly teach the operation execute unit being configured to set the larger value of (1) a warm-up required flow rate of the cathode gas for executing the warm-upoperation and (2) the power generation request flow rate, as the flow rate of the cathode gas during the warm-up operation.  However, Miyata in the same field of endeavor teaches a warm-up required flow rate of the cathode gas for executing the warm-up operation “subfreezing temperature operation condition” in comparison to the power generation request flow rate “usual operation condition” and where the flow rate is set higher than the usual flow rate. (Miyata in 
As to a power amount of the fuel cell during the warm-up operation executed by the operation execution unit being greater than a power amount of the fuel cell corresponding to the power generation request flow rate and the flow rate of the cathode gas during the warm-up operation executed by the operation execution unit being greater than the power generation request flow rate, Igarashi teaches supplying the reaction gas to the fuel cell in an amount larger than normal during the warm-up operation. (Igarashi in 0138)  While supplying an amount of gas is not explicitly disclosed as a flow rate, as Igarashi discloses gas supplied “for a certain period of time”, it is asserted that the skilled artisan would find obvious that supplying an amount of reaction gas for period of time and per unit time teaches or at least suggests a flow rate.
For reasons which parallel the discussion of the fuel cell system, Ogawa performs the claimed control method for a fuel cell system for supplying anode gas and cathode gas to a fuel cell and causing the fuel cell to generate power according to a load, the control method comprising a power generation control step of controlling a power generation state of the fuel cell on the basis of the load (Ogawa in 0127), a freezing prediction step of predicting the freezing of the component by a detection unit configured to detect a temperature of the fuel cell system (Ogawa in 0236), an operation execution step of executing a warm-up operation without stopping the fuel cell system or after the stop of the fuel cell system in the case of receiving a stop command of the fuel cell system when the freezing of the component is predicted (Ogawa in 
For claims 21-22:  As already discussed, Ogawa in view of Igarashi teach or at least suggest the power generation control unit as configured to calculate a flow rate of the cathode gas as a power generation request flow rate on the basis of the load, and where in Ogawa, the load includes an electric motor arranged to drive a vehicle. (Ogawa in 0101)

Response to Arguments
Applicant’s arguments filed with the present amendment have been fully considered and are persuasive.  However, a new ground of rejection including the teachings of Miyata are set forth in the present Office action.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722